Citation Nr: 0410191	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
the service-connected skin disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1984 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO.  

The veteran testified before the undersigned Veterans Law Judge 
via videoconferencing technology in January 2004.  A transcript of 
the veteran's hearing has been associated with the record.  

The Board notes that, during her hearing, the veteran raised the 
issue of an increased rating for her service connected low back 
disability.  As this issue has not been addressed by the RO, it is 
referred to the RO for appropriate action.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required.  



REMAND

The veteran is currently in receipt of a 10 percent evaluation for 
a skin disability characterized as telangiectasia.  She underwent 
a VA skin examination in October 2001, which identified a 
characteristic appearance of telangiectasia on her right chest 
with satellite lesions surrounding it.  

The veteran subsequently submitted a report from a private 
physician that identified telangiectases on her face, upper back, 
upper chest and upper arms.  The extent of the identified 
generalized telangiectases was not indicated.  

As the area of skin affected on both exposed and unexposed areas 
must be identified to properly apply the rating criteria, the 
Board concludes that the record is not fully developed for 
adjudication purposes and that an additional examination of the 
veteran's service-connected skin disability is in order.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with respect to the issue on 
appeal that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received within the appropriate timeframe.  

2.  The RO should take appropriate steps in order to attempt to 
obtain any pertinent evidence identified but not provided by the 
veteran.  If the RO is unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should so inform the veteran 
and his representative, and request them to provide such evidence.  

3.  Upon completion of the above development, the RO should 
schedule the veteran for a VA examination to determine the current 
degree of severity of the service-connected skin disability.  The 
veteran should be properly notified of the date, time, and place 
of the examination in writing.  The claims folder, to include a 
copy of this Remand, must be made available to and be reviewed by 
the examiner.   Any special diagnostic studies deemed necessary 
should be performed.  Unretouched photographs depicting any 
disfiguring lesions should be taken.  The examiner should comment 
on which anatomical areas are affected by the veteran's service-
connected skin disability and indicate the areas affected in 
inches.  The examiner should describe any underlying soft tissue 
damage associated with the service-connected skin disability.  The 
examiner should also discuss the extent of disfigurement of any 
exposed areas.  The rationale for all opinions expressed should 
also be provided.  

4.  The RO should then review the claims folder to ensure that all 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.  

5.  When the above development has been completed, the RO should 
readjudicate the issue on appeal.  In evaluating the veteran's 
service-connected skin disability, the RO should ensure that both 
the old and new diagnostic criteria are considered.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of the 
Case (SSOC) and afford the veteran and his representative an 
appropriate opportunity to respond.  The SSOC should include 
citation to all relevant regulatory provisions, to include the new 
diagnostic criteria for evaluating skin disability.  

Thereafter, the case should be returned to the Board for further 
appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




